Exhibit 10.1

RIVERBED TECHNOLOGY, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

ADOPTED EFFECTIVE SEPTEMBER 20, 2006

AMENDED AND RESTATED EFFECTIVE APRIL 11, 2007

AMENDED AND RESTATED EFFECTIVE APRIL 28, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page

SECTION 1. PURPOSE OF THE PLAN

   1

SECTION 2. ADMINISTRATION OF THE PLAN

   1

(a)    Committee Composition

   1

(b)    Committee Responsibilities

   1

SECTION 3. STOCK OFFERED UNDER THE PLAN

   1

(a)    Authorized Shares

   1

(b)    Anti-Dilution Adjustments

   1

(c)    Reorganizations

   2

SECTION 4. ENROLLMENT AND PARTICIPATION

   2

(a)    Offering Periods

   2

(b)    Accumulation Periods

   2

(c)    Enrollment

   2

(d)    Duration of Participation

   2

(e)    Applicable Offering Period

   3

SECTION 5. EMPLOYEE CONTRIBUTIONS

   3

(a)    Commencement of Payroll Deductions

   3

(b)    Amount of Payroll Deductions

   3

(c)    Changing Withholding Rate

   3

SECTION 6. WITHDRAWAL FROM THE PLAN

   4

(a)    Withdrawal

   4

(b)    Enrollment After Withdrawal

   4

SECTION 7. CHANGE IN EMPLOYMENT STATUS

   4

(a)    Termination of Employment

   4

(b)    Leave of Absence

   4

(c)    Death

   4

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES

   5

(a)    Plan Accounts

   5

(b)    Purchase Price

   5

(c)    Number of Shares Purchased

   5

(d)    Available Shares Insufficient

   5

(e)    Issuance of Stock

   5

(f)     Tax Withholding

   6

(g)    Unused Cash Balances

   6

(h)    Stockholder Approval

   6

 

i



--------------------------------------------------------------------------------

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP

   6

(a)    Five Percent Limit

   6

(b)    Dollar Limit

   6

SECTION 10. RIGHTS NOT TRANSFERABLE

   7

SECTION 11. NO RIGHTS AS AN EMPLOYEE

   7

SECTION 12. NO RIGHTS AS A STOCKHOLDER

   7

SECTION 13. SECURITIES LAW REQUIREMENTS.

   7

SECTION 14. SEVERABILITY.

   8

SECTION 15. CODE SECTION 409A.

   8

SECTION 16. AMENDMENT OR DISCONTINUANCE

   8

(a)    General Rule

   8

(b)    Impact on Purchase Price

   8

SECTION 17. GOVERNING LAW

   9

SECTION 18. DEFINITIONS

   9

(a)    Accumulation Period

   9

(b)    Affiliate

   9

(c)    Board

   9

(d)    Code

   9

(e)    Code Section 423(b) Component

   9

(f)     Committee

   9

(g)    Company

   9

(h)    Compensation

   9

(i)     Corporate Reorganization

   10

(j)     Eligible Employee

   10

(k)    Exchange Act

   10

(l)     Fair Market Value

   10

(m)   IPO

   11

(n)    Non-423(b) Component

   11

(o)    Offering Period

   11

(p)    Participant

   11

(q)    Participating Company

   11

(r)     Plan

   11

(s)    Plan Account

   11

(t)     Purchase Price

   11

(u)    Stock

   11

(v)    Subsidiary

   11

(w)   U.S. Eligible Employee

   11

 

ii



--------------------------------------------------------------------------------

RIVERBED TECHNOLOGY, INC.

2006 EMPLOYEE STOCK PURCHASE PLAN

SECTION 1. PURPOSE OF THE PLAN.

The Board adopted the Plan effective as of the date of the IPO. The purpose of
the Plan is to provide Eligible Employees with an opportunity to increase their
proprietary interest in the success of the Company by purchasing Stock from the
Company on favorable terms. The Plan is intended to qualify for favorable tax
treatment under section 423 of the Code and shall be administered, interpreted
and construed accordingly, although the Company makes no undertaking or
representation to maintain such qualification. In addition, the Plan authorizes
the purchase of Stock under a Non-423(b) Component, pursuant to rules,
procedures or sub-plans adopted by the Board or the Committee and designed to
achieve tax, securities law or other objectives, provided, however, that U.S.
Eligible Employees will not be permitted to purchase Stock under the Non-423(b)
Component.

SECTION 2. ADMINISTRATION OF THE PLAN.

(a) Committee Composition. The Committee shall administer the Plan. The
Committee shall consist exclusively of one or more directors of the Company, who
shall be appointed by the Board.

(b) Committee Responsibilities. The Committee shall interpret the Plan and make
all other policy decisions relating to the operation of the Plan. The Committee
may adopt such rules, procedures, sub-plans, guidelines and forms as it deems
appropriate to implement the Plan, including relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. The
Committee’s determinations under the Plan shall be final and binding on all
persons.

SECTION 3. STOCK OFFERED UNDER THE PLAN.

(a) Authorized Shares. The number of shares of Stock available for purchase
under the Plan shall be 1,500,000 (subject to adjustment pursuant to
Subsection (b) below). On January 1 of each year, commencing with January 1,
2007, the aggregate number of shares of Stock available for purchase during the
life of the Plan shall automatically be increased by a number equal to the
lowest of (i) 1% of the total number of shares of Stock then outstanding,
(ii) 750,000 shares of Stock (subject to adjustment pursuant to Subsection (b)
below) or (iii) the number of shares of Stock determined by the Board. Any or
all of such shares of Stock may be granted under the Code Section 423(b)
Component.

(b) Anti-Dilution Adjustments. The aggregate number of shares of Stock offered
under the Plan, the number of shares of Stock set forth in Subsection (a)(ii)
above, the 2,000-share limitation described in Section 8(c) and the price of
shares that any Participant has



--------------------------------------------------------------------------------

elected to purchase shall be adjusted proportionately for any increase or
decrease in the number of outstanding shares of Stock resulting from a
subdivision or consolidation of shares or the payment of a stock dividend, any
other increase or decrease in such shares effected without receipt or payment of
consideration by the Company, the distribution of the shares of a Subsidiary to
the Company’s stockholders, or a similar event.

(c) Reorganizations. Any other provision of the Plan notwithstanding,
immediately prior to the effective time of a Corporate Reorganization, the
Offering Period and Accumulation Period then in progress shall terminate and
shares shall be purchased pursuant to Section 8, unless the Plan is continued or
assumed by the surviving corporation or its parent corporation. The Plan shall
in no event be construed to restrict in any way the Company’s right to undertake
a dissolution, liquidation, merger, consolidation or other reorganization.

SECTION 4. ENROLLMENT AND PARTICIPATION.

(a) Offering Periods. While the Plan is in effect, the Committee shall determine
the duration and commencement date of each Offering Period, provided that an
Offering Period shall in no event be longer than 27 months. Offering Periods may
be consecutive or overlapping.

(b) Accumulation Periods. While the Plan is in effect, the Committee shall
determine the duration and commencement date of each Accumulation Period,
provided that an Accumulation Period shall in no event end later than the close
of the Offering Period in which it begins. Accumulation Periods shall be
consecutive.

(c) Enrollment . In the case of any individual who qualifies as an Eligible
Employee on the first day of any Offering Period, he or she may elect to become
a Participant on such day by filing the prescribed enrollment form with the
Company or a third party designated by the Company. The enrollment form shall be
filed at the prescribed location not later than the commencement date of such
Offering Period.

(d) Duration of Participation. Once enrolled in the Plan, a Participant shall
continue to participate in the Plan until he or she:

(i) May no longer contribute to the Plan under Section 9(b);

(ii) Withdraws from the Plan under Section 6(a); or

(iii) Ceases to be an Eligible Employee.

A Participant whose employee contributions were discontinued automatically under
Section 9(b) shall automatically resume participation at the beginning of the
earliest Accumulation Period ending in the next calendar year, if he or she then
is an Eligible Employee. In all other cases, a former Participant may again
become a Participant, if he or she then is an Eligible Employee, by following
the procedure described in Subsection (c) above.

 

2



--------------------------------------------------------------------------------

(e) Applicable Offering Period. For purposes of calculating the Purchase Price
under Section 8(b), the applicable Offering Period shall be determined as
follows:

(i) Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of
(A) the end of such Offering Period, (B) the end of his or her participation
under Subsection (d) above or (C) enrollment for a subsequent Offering Period
under Paragraph (ii), (iii) or (iv) below, provided that the Committee has
determined that there will be a subsequent Offering Period.

(ii) In the event that the Fair Market Value of Stock on the first trading day
in the Offering Period for which the Participant is enrolled is higher than on
the first trading day in any subsequent Offering Period, the Participant shall
automatically be enrolled for such subsequent Offering Period.

(iii) If Section 14(b) applies, the Participant shall automatically be enrolled
for a new Offering Period.

(iv) Any other provision of the Plan notwithstanding, the Company (at its sole
discretion) may determine prior to the commencement of any new Offering Period
that all Participants shall be enrolled for such new Offering Period.

(v) When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
enrolled for the Offering Period that commences immediately after the end of the
prior Offering Period.

SECTION 5. EMPLOYEE CONTRIBUTIONS.

(a) Commencement of Payroll Deductions. A Participant may purchase shares of
Stock under the Plan by means of payroll deductions. To the extent required by
local law, the Committee, in its discretion, may decide that an Eligible
Employee may contribute to the Plan by means other than payroll deductions,
provided that contributions other than payroll deductions will be permissible
only for Eligible Employees participating in the Non-423(b) Component. Payroll
deductions shall commence as soon as reasonably practicable after the Company
has received the prescribed enrollment form.

(b) Amount of Payroll Deductions/Contributions. An Eligible Employee shall
designate on the enrollment form the portion of his or her Compensation that he
or she elects to have withheld/contribute for the purchase of Stock. Such
portion shall be a whole percentage of the Eligible Employee’s Compensation, but
not less than 1% nor more than 15%.

(c) Changing Withholding Rate. When the Committee adopts an Offering Period
under Section 4(a), it shall also prescribe the rules that will apply if a
Participant wishes to change his or her rate of payroll deductions/contributions
during such Offering Period. A Participant may change his or her rate of payroll
deductions/contributions, only if and to the

 

3



--------------------------------------------------------------------------------

extent permitted by such rules, by filing a new enrollment form with the Company
or a third party designated by the Company at the prescribed location. The new
withholding rate shall be effective as soon as reasonably practicable after the
Company or a third party designated by the Company has received such form. The
rules prescribed by the Committee may also provide that a Participant’s rate of
payroll deductions/contributions will automatically revert to a prior rate as of
the commencement date of a new Accumulation Period.

SECTION 6. WITHDRAWAL FROM THE PLAN.

(a) Withdrawal. A Participant may elect to withdraw from the Plan by filing the
prescribed form with the Company or a third party designated by the Company at
the prescribed location at any time before the last day of an Accumulation
Period. As soon as reasonably practicable thereafter, payroll
deductions/contributions shall cease and the entire amount credited to the
Participant’s Plan Account shall be refunded to him or her in cash, without
interest, unless otherwise required by local law. No partial withdrawals shall
be permitted.

(b) Enrollment After Withdrawal. A former Participant who has withdrawn from the
Plan shall not be a Participant until he or she again enrolls in the Plan under
Section 4(c). Enrollment may be effective only at the commencement of an
Offering Period.

SECTION 7. CHANGE IN EMPLOYMENT STATUS.

(a) Termination of Employment. Termination of employment as an Eligible Employee
for any reason, including death, shall be treated as an automatic withdrawal
from the Plan under Section 6(a). (A transfer from one Participating Company to
another shall not be treated as a termination of employment.)

(b) Leave of Absence. For purposes of the Plan, employment shall not be deemed
to terminate when the Participant goes on a military leave, a sick leave or
another bona fide leave of absence, if the leave was approved by the Company in
writing. Employment, however, shall be deemed to terminate 90 days after the
Participant goes on a leave, unless a contract or statute guarantees his or her
right to return to work. Employment shall be deemed to terminate in any event
when the approved leave ends, unless the Participant immediately returns to
work.

(c) Death. Except as otherwise provided by the Committee, the Participant may
designate a beneficiary on the prescribed form to whom the amount credited to
his or her Plan Account shall be paid in the event of the Participant’s death.
Such form shall be valid only if it was filed with the Company or a third party
designated by the Company at the prescribed location before the Participant’s
death. If no beneficiary is designated or if a beneficiary designation is not
permitted by the Committee, the amount credited to the Participant’s Plan
Account shall be paid to the Participant’s estate.

 

4



--------------------------------------------------------------------------------

SECTION 8. PLAN ACCOUNTS AND PURCHASE OF SHARES.

(a) Plan Accounts. The Company shall maintain a Plan Account on its books in the
name of each Participant. Whenever an amount is deducted from the Participant’s
Compensation or otherwise contributed under the Plan, such amount shall be
credited to the Participant’s Plan Account. Amounts credited to Plan Accounts
shall not be trust funds and may be commingled with the Company’s general assets
and applied to general corporate purposes, unless otherwise provided by local
law. No interest shall be credited to Plan Accounts, unless otherwise required
by local law.

(b) Purchase Price. The Purchase Price for each share of Stock purchased at the
close of an Accumulation Period shall be the lower of:

(i) 85% of the Fair Market Value of such share on the first trading day in the
applicable Offering Period (as determined under Section 4(e)) or, in the case of
the first Offering Period under the Plan, 85% of the price at which one share of
Stock is offered to the public in the IPO; or

(ii) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period.

(c) Number of Shares Purchased. As of the last day of each Accumulation Period,
each Participant shall be deemed to have elected to purchase the number of
shares of Stock calculated in accordance with this Subsection (c), unless the
Participant has previously elected to withdraw from the Plan in accordance with
Section 6(a). The amount then in the Participant’s Plan Account shall be divided
by the Purchase Price, and the number of shares that results shall be purchased
from the Company with the funds in the Participant’s Plan Account. The foregoing
notwithstanding, no Participant shall purchase more than 2,000 shares of Stock
with respect to any Accumulation Period nor more than the amounts of Stock set
forth in Sections 3(a) and 9(b). The Committee may determine with respect to all
Participants that any fractional share, as calculated under this Subsection (c),
shall be (i) rounded down to the next lower whole share or (ii) credited as a
fractional share.

(d) Available Shares Insufficient. In the event that the aggregate number of
shares that all Participants elect to purchase during an Accumulation Period
exceeds the maximum number of shares remaining available for issuance under
Section 3, then the number of shares to which each Participant is entitled shall
be determined by multiplying the number of shares available for issuance by a
fraction. The numerator of such fraction is the number of shares that such
Participant has elected to purchase, and the denominator of such fraction is the
number of shares that all Participants have elected to purchase.

(e) Issuance of Stock. The shares of Stock purchased by a Participant under the
Plan shall be registered in the name of such Participant. The Committee may
determine, in its discretion, that, until the expiration of the holding period
described in section 423(a)(1) of the Code, Participants in the Code
Section 423(b) Component shall be required to hold such shares with (i) a broker
designated by the Committee or (ii) any other broker whom the Participant has
directed in writing to sell such shares pursuant to Rule 10b5-1(c)(1) under the
Exchange Act.

 

5



--------------------------------------------------------------------------------

(f) Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, a Participant shall make arrangements satisfactory to the
Company for the satisfaction of any withholding tax obligations that arise in
connection with the Plan. The Company shall not be required to issue any shares
of Stock under the Plan until such obligations are satisfied.

(g) Unused Cash Balances. An amount remaining in the Participant’s Plan Account
that represents the Purchase Price for any fractional share shall be carried
over in the Participant’s Plan Account to the next Accumulation Period. Any
amount remaining in the Participant’s Plan Account that represents the Purchase
Price for whole shares that could not be purchased by reason of Subsection (c)
above, Section 3 or Section 9(b) shall be refunded to the Participant in cash,
without interest, unless otherwise required by local law.

(h) Stockholder Approval. Any other provision of the Plan notwithstanding, no
shares of Stock shall be purchased under the Plan unless and until the Company’s
stockholders have approved the adoption of the Plan.

SECTION 9. LIMITATIONS ON STOCK OWNERSHIP.

(a) Five Percent Limit. Any other provision of the Plan notwithstanding, no
Participant shall be granted a right to purchase Stock under the Plan if such
Participant, immediately after his or her election to purchase such Stock, would
own stock possessing more than 5% of the total combined voting power or value of
all classes of stock of the Company or any parent or Subsidiary of the Company.
For purposes of this Subsection (a), the following rules shall apply:

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

(iii) Each Participant shall be deemed to have the right to purchase 2,000
shares of Stock under this Plan with respect to each Accumulation Period.

(b) Dollar Limit. Any other provision of the Plan notwithstanding, no
Participant shall have a right to purchase Stock under the Plan and all other
employee stock purchase plans of the Company and its Subsidiaries which accrues
at a rate which in the aggregate exceeds $25,000 of the Fair Market Value of
such Stock (determined under Section 423 of the Code at the time the right is
granted) for each calendar year in which the right is outstanding at the time.

Employee stock purchase plans not described in Section 423 of the Code shall be
disregarded. If a Participant is precluded by this Subsection (b) from
purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall automatically resume
at the beginning of the first Accumulation Period that will end in the next
calendar year (if he or she then is an Eligible Employee).

 

6



--------------------------------------------------------------------------------

SECTION 10. RIGHTS NOT TRANSFERABLE.

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation (if permitted by
the Committee, in its discretion) or the laws of descent and distribution. If a
Participant in any manner attempts to transfer, assign or otherwise encumber his
or her rights or interest under the Plan, other than by beneficiary designation
(if permitted by the Committee, in its discretion) or the laws of descent and
distribution, then such act shall be treated as an election by the Participant
to withdraw from the Plan under Section 6(a).

SECTION 11. NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12. NO RIGHTS AS A STOCKHOLDER.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Accumulation
Period.

SECTION 13. SECURITIES LAW REQUIREMENTS.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

 

7



--------------------------------------------------------------------------------

SECTION 14. SEVERABILITY.

If any particular provision of this Plan is found to be invalid or
unenforceable, such provision shall not affect the other provisions of the Plan,
but the Plan shall be construed in all respects as if such invalid provision had
been omitted.

SECTION 15. CODE SECTION 409A.

The Code Section 423(b) Component is exempt from the application of Section 409A
of the Code. The Non-423(b) Component is intended to be exempt from Section 409A
of the Code under the short-term deferral exception and any ambiguities shall be
construed and interpreted in accordance with such intent. In the case of a
Participant who would otherwise be subject to Section 409A of the Code, to the
extent an option to purchase Stock or the payment, settlement or deferral
thereof is subject to Section 409A of the Code, the option to purchase Stock
shall be granted, paid, exercised, settled or deferred in a manner that will
comply with Section 409A of the Code, including the final regulations and other
guidance issued with respect thereto, except as otherwise determined by the
Board or the Committee. Notwithstanding the foregoing, the Company shall have no
liability to a Participant or any other party if the option to purchase Stock
under the Plan that is intended to be exempt from or compliant with Section 409A
of the Code is not so exempt or compliant or for any action taken by the Board
or the Committee with respect thereto.

SECTION 16. AMENDMENT OR DISCONTINUANCE.

(a) General Rule. The Board shall have the right to amend, suspend or terminate
the Plan at any time and without notice. Except as provided in Section 3, any
increase in the aggregate number of shares of Stock that may be issued under the
Plan shall be subject to the approval of the Company’s stockholders. In
addition, any other amendment of the Plan shall be subject to the approval of
the Company’s stockholders to the extent required by any applicable law or
regulation. The Plan shall terminate automatically 20 years after its adoption
by the Board, unless (a) the Plan is extended by the Board and (b) the extension
is approved within 12 months by a vote of the stockholders of the Company.

(b) Impact on Purchase Price. This Subsection (b) shall apply in the event that
(i) the Company’s stockholders during an Accumulation Period approve an increase
in the number of shares of Stock that may be issued under Section 3 and (ii) the
aggregate number of shares to be purchased at the close of such Accumulation
Period exceeds the number of shares that remained available under Section 3
before such increase. In such event, the Purchase Price for each share of Stock
purchased at the close of such Accumulation Period shall be the lower of:

(i) The higher of (A) 85% of the Fair Market Value of such share on the first
trading day in the applicable Offering Period or, in the case of the first
Offering Period under the Plan, 85% of the price at which one share of Stock is
offered to the public in the IPO or (B) 85% of the Fair Market Value of such
share on the earliest trading day coinciding with or following the date when the
Company’s stockholders approve such increase; or

 

8



--------------------------------------------------------------------------------

(ii) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period.

Immediately after the close of such Accumulation Period, a new Offering Period
shall commence for all Participants, provided that the Committee has determined
that a new Offering Period should commence.

SECTION 17. GOVERNING LAW.

The provisions of the Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its conflict of law rules.

SECTION 18. DEFINITIONS.

(a) “Accumulation Period” means a period during which contributions may be made
toward the purchase of Stock under the Plan, as determined by the Committee
pursuant to Section 4(b).

(b) “Affiliate” means any entity, other than a Subsidiary, in which the Company
has an equity or other ownership interest.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Code Section 423(b) Component” shall mean an employee stock purchase plan
which is designed to meet the requirements set forth in Section 423(b) of the
Code, as amended. The provisions of the Code Section 423(b) Component shall be
construed, administered and enforced in accordance with Section 423(b) of the
Code.

(f) “Committee” means a committee of the Board, as described in Section 2.

(g) “Company” means Riverbed Technology, Inc., a Delaware corporation.

(h) “Compensation” means (i) the total compensation paid in cash to a
Participant by a Participating Company, including salaries, wages, bonuses,
incentive compensation, commissions, overtime pay and shift premiums, plus
(ii) any pre-tax contributions made by the Participant under section 401(k)
or 125 of the Code. “Compensation” shall exclude all non-cash items, moving or
relocation allowances, cost-of-living equalization payments, car allowances,
tuition reimbursements, imputed income attributable to cars or life insurance,
severance pay, fringe benefits, contributions or benefits received under
employee benefit plans, income attributable to the exercise of stock options,
and similar items. The Committee shall determine whether a particular item is
included in Compensation.

 

9



--------------------------------------------------------------------------------

(i) “Corporate Reorganization” means:

(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization; or

(ii) The sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(j) “Eligible Employee” means any employee of a Participating Company who meets
both of the following requirements:

(i) His or her customary employment is for more than five months per calendar
year and for more than 20 hours per week, provided, however, that employees of a
Participating Company in the Non-423(b) Component may be Eligible Employees even
if their customary employment is less than five months per calendar year and/or
20 hours per week, to the extent required by local law; and

(ii) He or she has been an employee of a Participating Company for such period
as the Committee may determine before the beginning of the applicable Offering
Period.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country that has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

(i) If the Stock was traded on the Nasdaq Global Select Market, Nasdaq Global
Market or Nasdaq Capital Market on the date in question, then the Fair Market
Value shall be equal to the last-transaction price quoted for such date by such
Market;

(ii) If the Stock was traded on a stock exchange on the date in question, then
the Fair Market Value shall be equal to the closing price reported by the
applicable composite transactions report for such date; or

(iii) If none of the foregoing provisions is applicable, then the Committee
shall determine the Fair Market Value in good faith on such basis as it deems
appropriate.

 

10



--------------------------------------------------------------------------------

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

(m) “IPO” means the effective date of the registration statement filed by the
Company with the Securities and Exchange Commission for its initial offering of
Stock to the public.

(n) “Non-423(b) Component” means the grant of an option under the Plan which is
not intended to meet the requirements set forth in Section 423(b) of the Code,
as amended.

(o) “Offering Period” means a period with respect to which the right to purchase
Stock may be granted under the Plan, as determined by the Committee pursuant to
Section 4(a).

(p) “Participant” means an Eligible Employee who participates in the Plan, as
provided in Section 4.

(q) “Participating Company” means (i) the Company and (ii) each present or
future Affiliate or Subsidiary designated by the Committee from time to time in
its sole discretion as a Participating Company. For purposes of the Code
Section 423(b) Component, only the Company and its Subsidiaries may be
Participating Companies, provided, however, that at any given time, a Subsidiary
that is a Participating Company under the Code Section 423(b) Component shall
not be a Participating Company under the Non-423(b) Component.

(r) “Plan” means this Riverbed Technology, Inc. 2006 Employee Stock Purchase
Plan, as it may be amended from time to time, which includes a Code
Section 423(b) Component and a Non-423(b) Component.

(s) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(t) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).

(u) “Stock” means the Common Stock of the Company.

(v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

(w) “U.S. Eligible Employee” means an Eligible Employee who (i) resides in the
United States, and (ii) is employed by the Company or by a Participating Company
located in the United States.

 

11